internal_revenue_service number release date index number ----------------------- ------------------------ ------------------------------------- ----------------------- ------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------ id no ----------------- telephone number ------------------- refer reply to cc tege eoeg eo2 plr-115468-18 date date legend organization -------------------------------------- state residents members subsistence ------------- ----------- -------------------------------------------------------------------------------------------- ------------------------------------------------------------ dear ---------------- this letter responds to your letter from your authorized representative dated date and subsequent correspondence submitted on behalf of organization facts organization is recognized by the internal_revenue_service as a tax-exempt_organization described in i r c sec_501 and exempt from federal_income_tax under sec_501 of the internal_revenue_code it is a religious residential community located in state organization is inspired by christian ideals and structured around many daily religious observances as well as celebrations of festivals of the christian the internal_revenue_code_of_1986 as amended to which all subsequent i r c references are made unless otherwise indicated plr-115468-18 year it adheres to the tenets of ----------------------- however organization is not under the control and supervision of a church_or_convention_or_association_of_churches organization lives out the ideals and worldview of -------------------- through its dedication to the care and well-being of adults with developmental disabilities residents in its residential community the community also includes members who care for residents and the members’ children the residents members and members’ children live together full-time in extended family households and work together maintaining the community members are those individuals who have been in continuous residence at the organization’s facility for at least three years have completed a prescribed course of studies in -------------------- have completed a discernment process within the organization regarding the suitability of their intended permanent commitment to the community and have been accepted into an intended permanent residence in the community members agree to strive to live out of ideals requiring moral and spiritual self-sacrifice and dedication to the goals of the organization at the expense of their material well-being members live and work full-time at the organization’s facility they are devoted full-time to the fulfillment of organization’s spiritual and religious goals members pledge to faithfully abide by the ideals of the organization and are held to that standard common and private prayer reading of christian scriptures in light of ---------------------- interpretations the bible evening offering service and celebration of christian festivals are integral to the lives of members the members’ caring for residents is the organization’s core religious objective subsistence is provided by the organization to members without cost to the members and without regard to their economic contribution to the community in practice this includes meals lodging clothing the use of automobiles costs of travel and medical insurance members are also given a modest annual cash allotment for three-to-four week vacations outside the community in the case of members who have school-aged children organization covers the cost of education at two local private_schools with a philosophy similar to that of the organization in the case of members with college-aged children the organization provides such members with an annual sum to offer partial aid in support of the college expenses of such children issue sec_1 whether the organization is a religious_order described in revproc_91_20 1991_1_cb_524 whether the organization’s members are members of a religious_order as described in revproc_91_20 plr-115468-18 whether subsistence constitutes wages for purposes of sec_3121 sec_3306 and sec_3401 ruling requests number and number law and analysis the term religious_order is not defined in the code or regulations organizations and individuals may request rulings from the service on whether they are religious orders or members of a religious_order by following the procedures in revproc_91_20 revproc_91_20 states that the service will use these characteristics as set forth below in determining whether an organization is a religious_order and whether an individual is a member of a religious_order the organization is described in sec_501 of the code the members of the organization vow to live under a strict set of rules requiring moral and spiritual self-sacrifice and dedication to the goals of the organization at the expense of their material well-being the members of the organization after successful completion of the organization’s training program and probationary period make a long-term commitment to the organization normally more than two years the organization is directly or indirectly under the control and supervision of a church_or_convention_or_association_of_churches or is significantly funded by a church_or_convention_or_association_of_churches the members of the organization normally live together as part of a community and are held to a significantly stricter level of moral and religious discipline than that required of lay church members the members of the organization work or serve full-time on behalf of the religious educational or charitable goals of the organization the members of the organization participate regularly in activities such as public or private prayer religious study teaching care of the aging missionary work or church reform or renewal generally the presence of all the above characteristics is determinative that the organization is a religious_order on the other hand the absence of the characteristic that the organization is an organization described in sec_50l c is determinative plr-115468-18 that the organization is not a religious_order the absence of one or more of the other enumerated characteristics is not necessarily determinative in a particular case with respect to the characteristics set forth in revproc_91_20 organization does not satisfy characteristic number the organization is not either directly or indirectly under the control and supervision of a church or a convention or association of churches and is not significantly funded by a single church_or_convention_or_association_of_churches the organization satisfies the other characteristics in revproc_91_20 for a religious_order and the members satisfy the other characteristics in revproc_91_20 for members of a religious_order accordingly based on our consideration of all the facts and circumstances we conclude that organization is a religious_order and that the members are members of such religious_order ruling_request number law and analysis taxes under the federal_insurance_contributions_act fica apply to remuneration for employment as defined in sec_3121 sec_3121 excepts from employment for fica tax purposes service performed by a member of a religious_order in the exercise of duties required by such order in this case we have determined that organization is a religious_order and that members are members of such religious_order the services performed by members for organization are duties that are required by organization’s community accordingly pursuant to sec_3121 the subsistence earned by members for services performed by them as members of organization a religious_order does not constitute wages subject_to fica_taxes sec_3401 provides that the term wages for income_tax_withholding purposes means all remuneration for services performed by an employee for his employer with certain exceptions sec_3401 excepts from the definition of wages for income_tax_withholding purposes remuneration for services performed by a member of a religious_order in the exercise of duties required by such order consequently pursuant to sec_3401 the subsistence earned by members for services performed by them as members of organization a religious_order does not constitute wages subject_to federal_income_tax withholding sec_3306 provides that the term wages for purposes of the taxes imposed under the federal unemployment_compensation act futa means all remuneration for employment with certain exceptions sec_3306 excepts from the definition of employment for futa_tax purposes any service performed in the plr-115468-18 employ of a religious charitable educational or other organization described in sec_501 that is exempt from federal_income_tax under sec_501 therefore because organization is described in sec_501 and is exempt from federal_income_tax under sec_501 pursuant to sec_3306 the subsistence earned by members for services performed by them as members of organization a religious_order is not subject_to futa_tax this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely taina e edlund senior technician reviewer tax exempt government entities enclosure
